

CINCINNATI FINANCIAL CORPORATION
P.O. BOX 145496
CINCINNATI, OH 45250‑5496
(513) 870‑2696


RESTRICTED STOCK UNIT AGREEMENT
SERVICE‑BASED/RATABLE


PART I. AWARD INFORMATION
Participant Name:
Vesting Date Schedule:
Grant Date:
# units vest on [Date]
Grant Amount:
# units vest on [Date]
Grant Type:
# units vest on [Date]



CINCINNATI FINANCIAL CORPORATION (the "Company") hereby grants to the associate
identified below (the "Participant") a Restricted Stock Unit Award (the "Award")
under the Company's 2012 Stock Compensation Plan (the "Plan") with respect to
the number of Restricted Stock Units (the "Units") specified under Part I –
Award Information ("Award Information") above, all in accordance with and
subject to the provisions set forth in Part II‑‑Terms and Conditions.




THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN.




By accepting this Award, the Participant acknowledges the receipt of a copy of
this Restricted Stock Unit Agreement (including Part II ‑‑ Terms and Conditions)
and a copy of the Prospectus and agrees to be bound by all the terms and
provisions contained in them and in the Plan.


    IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly
executed as of the Award Date specified below.






CINCINNATI FINANCIAL CORPORATION
By:








/s/ Steven J. Johnston                            


Steven J. Johnston, CERA, CFA, FCAS


President and CEO





1



--------------------------------------------------------------------------------



PART II. TERMS AND CONDITIONS


1.    Restricted Stock Units. Each Unit represents a hypothetical share of the
Company's Common Stock (the "Shares"), and each Unit will at all times be equal
in value to one Share. The Units will be credited to the Participant in an
account established for the Participant and maintained by either the Company or
its transfer agent. If and when Units vest as provided below, Shares in an
amount equal to the number of vested Units will automatically be issued by
crediting the Participant’s account.
2.    Restrictions. Subject to Sections 3 and 4 below, the restrictions on the
Units specified in the Award Information shall lapse and such Unit shall vest on
the vesting date set forth in the Vesting Date Schedule of the Award Information
(each “Vesting Date”), provided the Participant remains an employee of the
Company (or a subsidiary of the Company) during the entire period commencing on
the Award Date set forth in the Award Information and ending on and including a
Vesting Date (the “Restriction Period”). Upon vesting, one Share shall be issued
with respect to each vested Unit.
3.    Participant Death or Disability During Restriction Period. In the event of
the termination of the Participant’s employment with the Company (and with all
subsidiaries of the Company) prior to a Vesting Date due to death or Disability
all restrictions on the Units shall lapse, all of the Units shall become fully
vested on the date of death or Disability, and one Share shall be issued with
respect to each such vested Unit.
4.    Other Termination of Employment During Restriction Period. If the
Participant's employment with the Company (and with all subsidiaries of the
Company) is terminated for any reason other than death or Disability prior to
the end of a Restriction Period, the Participant shall forfeit all rights to any
Units (and to the related Shares) as to which a Vesting Date has not yet
occurred. Notwithstanding the foregoing, the Compensation Committee of the Board
of Directors of the Company may, in its sole discretion, waive the restrictions
on, and the vesting requirements for, the Units.
5.    Shareholder Rights. The Participant shall not have the right to vote any
Shares or to receive any cash dividends payable with respect to any Shares, or
otherwise have any rights as a shareholder with respect to any Shares, unless
and until the Shares have actually been issued to the Participant hereunder upon
the vesting of Units as provided in this Agreement.
6.    Transfer Restrictions. This Award and the Units (until they vest pursuant
to the terms hereof and Shares are issued with respect thereto) are
non-transferable and may not be assigned, hypothecated or otherwise pledged,
except by will or the laws of descent and distribution, and shall not be subject
to execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Units shall be forfeited.
7.    Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the vesting of this Award, as the case
may be by deducting the number of Shares having an aggregate value equal to the
amount of withholding taxes due from the total number of Shares that would
otherwise be issuable upon any Units vesting or otherwise becoming subject to
current taxation. Shares deducted from this Award in satisfaction of actual
minimum withholding tax requirements shall be valued at the Fair Market Value of
the Shares on the date as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Participant under
applicable tax laws.
8.    Death of Participant. If any of the Units shall vest upon the death of the
Participant, the Shares issued as a result of such vesting shall be registered
in the name of the estate of the Participant except that, if the Participant has
designated a beneficiary where indicated in the Award Information, the Shares
shall be registered in the name of the designated beneficiary.
9.    Other Terms and Provisions. The terms and provisions of the Plan (a copy
of which will be furnished to the Participant upon written request) are
incorporated herein by reference. To the extent any provision

2



--------------------------------------------------------------------------------



of this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. For purposes of this Agreement, the term
“Disability” means permanent and total disability as determined under procedures
established by the Company from time to time. In any case in which the existence
of a “Disability” is uncertain under the applicable definition and procedures
hereunder, a final and binding determination shall be made by the Committee in
its sole discretion.



3

